DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 12, in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists in examining all the claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803. 
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 11148128, herein ‘128. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘128 claims a substantially similar ceramic porous body as the Instantly claimed one.
	Regarding Instant claims 1-8, are met by claims 1, 4, 5 of patent ‘128.  Patent ‘128 teaches  in claim 1, a honeycomb structure , comprising: a pillar-shaped honeycomb structure body having a first end face and a second end face and including a porous partition wall disposed so as to surround a plurality of cells, the plurality of cells extending from the first end face to the second end face and serving as a through channel of fluid (meets instant claims 1, 80, wherein the partition wall has a porosity of 45 to 65% (meets instant claims 1 and overlaps the range of claim 2), the partition wall has an average pore diameter of 15 to 25 µm, the partition wall has a cumulative pore volume, which is measured by mercury intrusion porosimetry, such that a pore volume ratio of pores having pore diameters of 10 µm or less relative to the overall pore volume of the partition wall is 10% or less (overlaps the ranges in claims 1-3), and a pore volume ratio of pores having pore diameters of 40 µm or more is 10% or less (meets the range of claim 4).   Patent ‘128 teaches in claim 4 that the walls comprise a silicon-silicon carbide composite material, or a cordierite- silicon carbide material (meets the limitations of claims 5-6).  Patent ‘128 teaches  in claims 1 and 5 that catalyst is present in the pores.
	It is noted that ‘128 does not expressly teach the ratio range of pores having a diameter from 10 to 15 µm and instead teaches the ratio from 10 µm or less.  However, the distribution of pores is generally a bell curve thus the pore distribution is ‘128 is expected to meet the limitation.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20080092499 A1) [IDS dated: 03/25/2020], herein Otsuka.

In regards to claims 1 and 8, Otsuka teaches a porous honeycomb filter with porous partition walls defining a plurality of cells, each cell extending from a first face to a second face to form a fluid flow path [Abstract, 0002-004, Figs. 1-3].  The honeycomb comprises a silicon carbide cordierite based composite material or silicon carbide and metal silicon [0045, Table 1].  The porous walls have a  ratio volume of pore having a pore diameter of 15 µm or less is 7% or less [Abstract, claim 1, 0016].  While Otsuka doesn’t teach the range of ratio of the pores with diameters from 10-15 µm, it is expected to meet the limitation as Otsuka teaches the distribution of pores is a bell curve as seen in Figure 4.  Thus, the range is expected to lei within or overlap the claimed range.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Otsuka further teaches the porosity of the walls of the honeycomb is 50-75 % [0040]. 

In regards to claim 3, Otsuka further teaches the porous walls have a  ratio volume of pore having a pore diameter of 15 µm or less is 7% or less [Abstract, claim 1, 0016].   This overlaps the claimed range.

In regards to claim 4, Otsuka further teaches the porous walls have a  ratio volume of pore having a pore diameter of 40 µm or more is 7% or less [Abstract, 0016].   This overlaps the claimed range.

In regards to claims 5-6, Otsuka further teaches the honeycomb comprises a silicon carbide cordierite based composite material or silicon carbide- silicon metal composite [0045, Table 1].

In regards to claim 7, Otsuka further teaches the honeycomb filter is provided with a catalyst pores [0040, 0068, claim 4].

In regards to claim 9, Otsuka teaches the limitations of claim 8 as set forth above.  Otsuka further teaches the honeycomb filter has plugged portions provided at opening portions of certain cells/holes on each end face [0004, Figs 1-2].

In regards to claim 12, Otsuka further teaches the honeycomb filter is a diesel
 particulate filer (DPF) [0002, 0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including prior art teaching porous ceramics with pore size distributions similar to those claimed: Kuki (US 20180264453 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784